Citation Nr: 1229933	
Decision Date: 08/30/12    Archive Date: 09/05/12

DOCKET NO.  09-02 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee



THE ISSUE

Entitlement to service connection for tinnitus, to include secondary to service-connected left ear hearing loss.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. Cherry, Counsel



INTRODUCTION

The Veteran served on active duty from May 1966 to March 1970. 

This case comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The RO has adjudicated the claim on a direct service connection basis.  The June 2008 VA examination report raises a new theory of entitlement - secondary to the now-service-connected left ear hearing loss.  Given the decision below, the Veteran is not prejudiced by the Board's initial consideration of this theory of entitlement.  Bernard v. Brown, 4 Vet. App. 384 (1993).


FINDING OF FACT

The evidence is in equipoise as to whether that the tinnitus was caused by or is a symptom of the service-connected left ear hearing loss.


CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, tinnitus was caused by left ear hearing loss.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  Given the decision below, a detailed explanation of how VA complied with the Act is unnecessary.

The Veteran asserts that his current tinnitus is related to noise exposure in service.

When seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  This may be accomplished by affirmatively showing inception or aggravation during service or through the application of statutory presumptions.  38 C.F.R. § 3.303(a).  Where chronicity of a disease is not shown in service, service connection may yet be established by showing continuity of symptomatology between the currently claimed disability and a condition noted in service.  38 C.F.R. § 3.303(b).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary disorder, the secondary disorder shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service connected disability.  In such an instance, a veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The June 2008 VA examiner diagnosed tinnitus.  In a July 2008 rating decision, the RO granted service connection for left ear hearing loss.  The June 2008 VA examiner noted that the Veteran reported an uncertain and remote onset of tinnitus in relationship to his military service.  The examiner opined that the tinnitus was less likely as not (less than 50/50 probability) caused by or the result of military noise exposure based on the appellant's uncertain report on when the tinnitus began after he left military service.  The examiner, however, also opined that the tinnitus was as likely as not a symptom associated with the claimant's hearing loss.

The evidence is in equipoise as to whether that he tinnitus was caused by the service-connected left ear hearing loss.  Therefore, resolving reasonable doubt in the appellant's favor, service connection is in order.  38 U.S.C.A. §§ 1110, 5107. 


ORDER

Entitlement to service connection for tinnitus secondary to left ear hearing loss by means of causation is granted.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


